DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US PGPub 2011/0250264, hereinafter Schutt) as evidenced by Polisky et al. (US PGPub 2010/0112042, hereinafter Polisky).
Regarding claim 1, Schutt discloses an apparatus for producing a liposome (abstract) comprising:
a first tank (figure 2, high shear mixer 2130, seen to be within a tank) comprising an emulsifying apparatus (high shear mixer 2130 );
a circulation path (recirculation line 2125)
a second tank (item 2170) in the middle of the circulation path;
wherein the first tank comprising the emulsifying apparatus are configured to stir and emulsify a liquid (via mixer 2130),
wherein the second tank is configured to separate and remove bubbles which are formed in the first tank (at least some air bubbles capable of being removed within second tank 2170 upon breakage via contact with interior walls of tank 2170);
wherein the ratio of the capacity of the circulation path to the total capacity of the first tank comprising the emulsifying apparatus and the circulation path is 0.4 or less, said capacity of the circulation path referring to the capacity of the entire path including the second tank (capacity of the tank and circulation path is 280 mL, paragraphs 327-328; tank is the body of Ross FISM-703XS-20 High Shear Mixer, paragraphs 159 and 327-328, said Ross FISM-703XS-20 High Shear Mix comprises a main “rotor” tank body which, according to product specifications, is at least 180 mL based on volumetric calculations of its dimensions; therefore the ratio of the capacity of the circulation path to the total capacity of the tank and the circulation path is 0.4 or less).

Although, Schutt does not explicitly disclose the ratio of 0.3 or less as recited in the claims, Schutt does disclose a ratio of 0.4 or less as noted above.  However, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the specified ratio, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the volume ratios, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of 
Further, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ratio taught by the prior art overlaps the instantly claimed ratio and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that:
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  See In re Peterson, 65 USPQ2d 1379 (CAFC 2003) and MPEP 2144.05.
Finally, altering residence time in a mixer has been shown to control the sizing of liposomes, as evidenced by Polisky (paragraph 0096).  In view of this evidence, it would have been obvious to one of ordinary skill in the art to have altered the ratio of volumes (and thus the residence time within different parts of the apparatus) for the purpose of producing liposomes of a desired size.
Regarding claim 4, Schutt discloses the apparatus wherein the pump is a diaphragm pump or a rotary pump (paragraph 0290, “the pumps used…can be various types, such as peristaltic or rotary lobe positive displacement pumps”).
Regarding claim 5, Schutt discloses the apparatus wherein an intermittent jet flow generating type emulsifying apparatus is installed in the first tank (paragraph 0159, “injection into a high velocity liquid stream such as in an aspirator”).
Regarding claim 7, although Schutt does not explicitly disclose the ratio being 0.2 or less, this ratio would be obvious for the same reasons present above in the rejection of claim 1.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US PGPub 2011/0250264, hereinafter Schutt) in view of Polisky et al. (US PGPub 2010/0112042, hereinafter Polisky), as applied to claims 1, 4, 5, and 7 above, and further in view of Guitierrez (US 5194188, hereinafter Guitierrez).
Regarding claims 8-11, Schutt is silent to a mechanism for loading pressure in the first tank.  Guitierrez teaches a system for producing liposomes (figures 1 and 3) having a mechanism for loading pressure in the first tank (figure 1, valve 5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Schutt with the valve of Guitierrez for the purpose of regulating pressure in the tank to establish optimal conditions for the formation of the liposomes.

Response to Arguments
Applicant’s arguments dated 01/27/2021 with respect to the Guitierrez reference have been fully considered and are persuasive.  The rejections of claims 1 and 7 including this reference have been withdrawn.  However, after further consideration, the above rejections have been made in view of Schutt and Polisky.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC C HOWELL/Primary Examiner, Art Unit 1774